                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DARNELL F. WILLIAMS,

                       Plaintiff,

               v.                                           Case No. 19-C-1873

KENNY DAY, AUDREY BUCHER,
TERESA WIEGAND,

                       Defendants.


                                     SCREENING ORDER


       Plaintiff Darnell F. Williams, who was incarcerated at Racine Correctional Institution at

the time of the incident and is currently incarcerated at Milwaukee County Jail, filed a pro se

complaint under 42 U.S.C. § 1983, alleging that his civil rights were violated. This matter comes

before the court on Williams’ motion for leave to proceed without prepaying the full filing fee

and to screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Williams has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Williams has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $16.54. Williams’ motion for leave to proceed without prepaying the filing

fee will be granted.
                                SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A

claim is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson

ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). The court accepts the factual allegations as true and liberally construes them in

the plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

        Williams alleges that on October 23, 2019, he was drying off after having showered when

Sergeant Kenny Day walked in on him while he was naked. Williams claims that Sergeant Day

entered the shower to remove a plastic bag that was behind Williams. Williams then exited the

shower and attempted to report what he alleges was a “PREA” [Prison Rape Elimination Act]

incident, but Sergeant Day cut the phone off. Williams claims he wrote an inmate complaint



                                                 2
about the incident, but never received a response before he was released from the custody of

Racine Correctional Institution on November 13, 2019.

       Williams also claims that correctional officer Audrey Bucher and unit manager Teresa

Wiegand punished him for reporting the incident and allowed him to be harassed multiple times

by Sergeant Day. He seeks damages of $300,000 for sexual harassment, harassment, invasion of

privacy, and emotional distress.

                                     THE COURT’S ANALYSIS

       The Seventh Circuit has recognized that prisoners, while not enjoying the same scope of

constitutional protections afforded to the greater public, do retain some rights under the Fourth

Amendment. See Peckham v. Wisconsin Dep’t of Corr., 141 F.3d 694, 697 (7th Cir. 1998). These

Fourth Amendment rights are significantly limited, however, by legitimate penological and

security concerns. See King v. McCarty, 781 F.3d 889, 900 (7th Cir. 2015). This requires

“[b]alancing the significant and legitimate security interests of the institution against the privacy

interests of the inmates.” Bell v. Wolfish, 441 U.S. 520, 560 (1979). Within a prison cell, the

Supreme Court has found that a prisoner does not have a subjective expectation of privacy under

the Fourth Amendment. Hudson v. Palmer, 468 U.S. 517, 526 (1984). Observation of a prisoner

outside his or her cell is also “a form of search” and “the initial question therefore is whether

monitoring is ‘unreasonable’ under the fourth amendment.” Johnson v. Phelan, 69 F.3d 144, 145

(7th Cir. 1995).

       Here, Williams has not stated facts to suggest Sergeant Day’s removal of a plastic bag

from the shower was unreasonable or a violation of his privacy rights under the Fourth

Amendment. As the court explained in Johnson,




                                                 3
       monitoring of naked prisoners is not only permissible—wardens are entitled to take
       precautions against drugs and weapons (which can be passed through the
       alimentary canal or hidden in the rectal cavity and collected from a toilet bowl)—
       but also sometimes mandatory. Inter-prisoner violence is endemic, so constant
       vigilance without regard to the state of the prisoners' dress is essential. Vigilance
       over showers, vigilance over cells—vigilance everywhere, which means that
       guards gaze upon naked inmates.

69 F.3d at 146.

       This holding is fatal to Williams’ Fourth Amendment claim. If observing an inmate in the

shower does not state a Fourth Amendment claim, then neither does a guard’s entry to remove

potential contraband. Williams does not allege that Sergeant Day entered the shower for any

reason but to remove the plastic bag. He does not claim that Day touched him, or even looked at

him when he picked up the plastic bag. Nor does Williams suggest that Sergeant Day was

monitoring him in a manner inconsistent with maintaining a legitimate security interest. Williams

therefore fails to state a claim that his rights under the Fourth Amendment were violated.

       Williams also claims that he suffered a PREA violation. However, he does not have a

private right of action under the PREA, 42 U.S.C. § 15601 et seq. In order to seek redress through

§ 1983, “a plaintiff must assert the violation of a federal right not merely a violation of federal

law.” Blessing v. Freestone, 520 U.S. 329, 340 (1997). “[W]here the text and structure of a statute

provides no indication that Congress intends to create new individual rights, there is no basis for

a private suit, whether under § 1983 or under an implied right of action.” Gonzaga Univ. v. Doe,

536 U.S. 273, 286 (2002). While the purpose of the PREA is to reduce the occurrence of rape

and sexual abuse in prisons, nothing in the language of the statute suggests that it was intended to

create a private right of action. Rivera v. Drake, No. 09-CV-1182, 2010 WL 1172602, at *3 (E.D.

Wis. Mar. 23, 2010). Thus, Williams’ allegation that he suffered a PREA violation does not state

a claim.



                                                 4
       Williams also asserts that prison officials retaliated against him for reporting the alleged

PREA violation. To prevail on a § 1983 claim of First Amendment retaliation, a plaintiff must

show that (1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation that would likely deter First Amendment activity in the future; and (3) a causal

connection between the two. Watkins v. Kasper, 599 F.3d 791, 794 (7th Cir. 2010). An inmate’s

attempt to report a grievance about an alleged offense is activity protected by the First

Amendment. Hughes v. Scott, 816 F.3d 955, 956 (7th Cir. 2016); Pell v. Procunier, 417 U.S.

817, 822 (1974) (“[A] prison inmate retains those First Amendment rights that are not inconsistent

with his status as a prisoner or with the legitimate penological objectives of the corrections

system.”).

       Williams has offered only conclusory allegations that he faced retaliation because he made

an inmate complaint. He alleges that Corrections Officer Audrey Bucher and Unit Manager

Teresa Wiegand “both punished me for reporting PREA and allowed me to be harassed by Kenny

Day multiple times.” Dkt. No. 1 at 3. This is not enough to state a clam for retaliation. The

allegation that these defendants “punished him” is a conclusion. The complaint fails to allege

what these defendants did to him, or allowed Day to do, that constitutes retaliation or punishment

for filing a complaint. Absent specific allegations as to what they did, and when and where they

did it, the complaint fails its essential purpose of providing notice to the defendants of Williams’

claim against them.

       Williams’ complaint will therefore be dismissed for failing to state a plausible claim

against the defendants, but the dismissal is not final. If Williams wishes to proceed, he must file

an amended complaint curing the deficiencies in the original complaint as described herein. The




                                                 5
amended complaint must be filed on or before March 2, 2020. Failure to file an amended

complaint within this time period will result in dismissal of this action.

       Williams is advised that the amended complaint must bear the docket number assigned to

this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir.

1998). In Duda, the appellate court emphasized that in such instances, the “prior pleading is in

effect withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation

omitted). If an amended complaint is received, it will be screened pursuant to 28 U.S.C. § 1915A.

       IT IS THEREFORE ORDERED that Williams’ motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

       IT IS FURTHER ORDERED that on or before March 2, 2020, Williams shall file an

amended pleading curing the defects in the original complaint as described herein.

       IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $333.46 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the prisoner’s trust account and forwarding payments to the Clerk of

Court each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §

1915(b)(2). The payments shall be clearly identified by the case name and number assigned to

this action. If Plaintiff is transferred to another institution, the transferring institution shall

forward a copy of this Order along with Plaintiff’s remaining balance to the receiving institution.




                                                 6
       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is located. Copies of this order should also be sent to the Milwaukee

County Sheriff and to Dennis Brand, 821 W. State Street, Room 224, Milwaukee, WI 53202.

       IT IS FURTHER ORDERED that Williams shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Williams is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties. Failure to keep the Clerk

informed of any change in address may also result in dismissal.

       Dated at Green Bay, Wisconsin this 27th day of January, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach, District Judge
                                                      United States District Court




                                                 7
